Citation Nr: 1045758	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine from April 17, 
2006 to June 4, 2007, and an evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine from June 5, 
2007 forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 1971.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Waco, Texas, which granted the Veteran's service 
connection for a low back disability and assigned an initial 
evaluation of 40 percent, effective April 17, 2006 to June 4, 
2007, and a 10 percent evaluation effective June 5, 2007 forward.  
Thereafter, the Veteran perfected an appeal as to the June 2007 
rating decision.  

In November 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the Waco RO.  In October 2010, the 
Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge.  Transcripts of both hearings have been 
associated with the Veteran's claims folder.  

The issue of entitlement to an increased evaluation for 
hearing loss has been raised by the record in a December 
2007 statement, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this issue, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran seeks an increased disability evaluation for his 
service-connected degenerative joint disease of the lumbar spine.  
Specifically, he contends that his disability is of greater 
severity than the currently-assigned 10 percent rating 
contemplates.  

Under the Veteran's Claim Assistance Act of 2000 ("VCAA"), VA 
has a duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).  During the October 2010 Board hearing, the 
Veteran not only averred that the symptoms of his lumbar spine 
disability had substantially increased since his last VA 
examination in November 2008, but he also claimed that his 
activities of daily living were now being severely impacted, such 
that it was nearly impossible for him to dress, undress or use 
the bathroom alone.  The Veteran also testified that the pain was 
going from his back to his legs, suggesting there may be 
radiculopathy or other neurological abnormalities related to the 
service-connected degenerative joint disease of the lumbar spine.  
Additionally, a review of the November 2008 VA examination report 
reflects a finding of mild S-shaped scoliosis of the lumbar 
spine.  During the previous June 2007 VA examination, however, 
the Veteran's lumbar spine was found to have a normal curvature, 
with normal symmetry in appearance and normal symmetry and rhythm 
of spinal motion; he was also shown to have normal posture and 
gait.  Despite the fact that the 2008 examiner did not note that 
he had muscle spasms or guarding, as the prior June 2007 VA 
examination described the spine as normal, the new finding 
suggests that the Veteran's spinal scoliosis is not congenital 
and may be a manifestation of a worsening of his service-
connected low back disability.  

In this regard, the Board notes that, although the VCAA duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted (See VAOPGCPREC 11-95, the Court of Appeals for 
Veterans Claims ("Court") has held that a Veteran is entitled 
to a new VA examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, because the 
Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it 
must rely on an informed medical opinion in order to adjudicate a 
claim.  In the present case, as the claims folder and the 
Veteran's testimony contains evidence showing a possible 
worsening of the Veteran's lumbar spine disability, the Board 
finds that an additional VA examination is warranted.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In addition, it appears that the most recent VA treatment reports 
of record are dated April 2008.  Where VA has constructive or 
actual knowledge of the availability of pertinent reports in its 
possession, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by the claimant 
were, "in contemplation of law, before the [VA] Secretary and 
the Board and should be included in the record.").  As records 
in the possession of VA are deemed to be constructively of 
record, while the case is in REMAND status, an attempt should be 
made to obtain updated treatment reports pertaining to the 
Veteran's lumbar spine degenerative joint disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all available VA treatment records 
pertaining to the Veteran's lumbar spine 
degenerative joint disease since April 2008 
and associate with the claims folder.  Any 
negative response must be noted in the claims 
folder.

2.  Following completion of the above, 
schedule the Veteran for an examination with 
an appropriate, qualified examiner to 
determine the current severity of his 
service-connected degenerative joint disease 
of the lumbar spine.  The complete claims 
folder and a copy of this REMAND must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should review the prior November 
2008 and June 2007 VA spinal examinations and 
should also elicit from the Veteran his 
history of lumbar and thoracic spine 
symptomatology, and note that, in addition to 
the clinical findings, the Veteran's lay 
statements have been considered.

The examiner should identify all low back 
orthopedic pathology found to be present.  
All indicated tests and studies should be 
conducted, to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion, and should describe 
any pain, weakened movement, excess 
fatigability, and incoordination present in 
the lumbar spine.  To the extent possible, 
the examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the low back.  In addition, 
if possible, the examiner should state 
whether the low back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms that require bed rest prescribed 
by a physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.

Further, the examiner should identify all 
neurological pathology and discuss the nature 
and severity of any radiculopathy or 
neuropathy.  The examiner should also provide 
an opinion concerning the impact of the 
Veteran's service-connected low back 
disability on his ability to obtain 
substantially gainful employment and discuss 
the impact, if any, that the Veteran's lumbar 
spine disability has on his activities of 
daily living.

The examiner should report all findings in 
detail, and any opinions stated must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim.  Such 
readjudication should also take into account 
the consideration of "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case and afforded the opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate proceedings.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



